ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-291, concluding that STEPHEN R. JAFFE of CHERRY HILL, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of three months for violating N.J.S.A. 2C:20-4 (theft by deception), and good cause appearing;
It is ORDERED that STEPHEN R. JAFFE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective January 7, 2002; and it is further
*188ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.